Case 1:21-cv-00532-SAG Document 1-3 Filed 03/02/21 Page 1 of 2

Exhibit 2
Case 1:21-cv-00532-SAG Document 1-3 Filed 03/02/21 Page 2 of 2

M& Bank

November 05, 2020

$-T70-92025-0001183-001 04-000-000-G00-000
aU GUA gaaDafoggeg [UMA yep [fg daly pyufesakely geqangalyyegfoegtl

R BRYCE O CARRASCO

100 E REDWOOD ST APT 2013 KS
BALTIMORE MD 21202-1364

Account Number Ending in: 6414
Amount Past Due: $114.00

Dear BRYCE O CARRASCO:

Our records indicate that your account is 50 days past due. If you have already sent this payment to us,

thank you, and please disregard this letter. [f not, please remit the Amount Past Due referenced above to
the address below:

M&T Bank
P.O. Box 62085
Baltimore, MD 21264-2146

if you are unable to make the payment, please contact one of our representatives at 1-800-724-2525 or
visit our website at www.mtbpay.com for assistance. The office hours associated with our phone number
1-800-724-2525 are Monday through Thursday from 8:00am-9:00pm, EST, Friday 8:00am-4:30pm,
EST. Our representatives are skilled at developing alternative payment arrangements and may be able to
help structure an arrangement which may ease your situation.

it is important that you respond to this letter by either making your payment or by contacting us. If you
do not resolve the payment default described above, we may pursue our remedies pursuant to your credit
agreement.

Pléase note that we have told’a credit bureau about a late payment, missed payment or other default on
your account. This information may be reflected in your credit report.

Thank you for your prompt attention.
Sincerely,

M&T Bank
Customer Asset Management

M&T Bank is attempting to collect a debt and any information obtained will be used for that purpose.
To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy
under Title 11 of the United States Code, this correspondence is for compliance or informational
purposes only and does not constitute an attempt to collect a debt or impose personal liability for such
obligation.
